Citation Nr: 0903383	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-28 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel





INTRODUCTION

The veteran had active duty for training from July 1978 to 
November 1978, and served on active duty from August 1979 to 
October 1986.

These matters previously came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
veteran's claims of entitlement to right and left knee 
disabilities.  A January 2008 Board decision, in part, denied 
both these claims.  However, the part of that Board decision 
that denied these claims was vacated by a September 2008 
United States Court of Appeals for Veterans Claims order, 
which was based on an August 2008 joint motion for remand.  
As such, these claims now return again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an August 2008 joint motion for remand, it was stated that 
the Board's prior decision as to the issues of service 
connection for right and left knee disabilities should be 
vacated because the Board failed to provide adequate reasons 
and bases for its determination that a VA examination was not 
necessary to clarify a possible relationship between the 
veteran's current bilateral knee synovitis and moderate 
osteoarthritis, and his reported in service knee trauma.  

Reviewing the veteran's claims file, the Board finds that 
there is evidence of record showing that the veteran 
currently has a knee disability.  While the veteran's service 
treatment records do not show any evidence of any injury to 
the veteran's knee, there is medical evidence of record 
showing that the veteran may have developed a knee disability 
as a result of service.  As such, the Board finds that a 
remand is necessary in order that the veteran may be provided 
with a VA examination to determine whether any of his current 
knee disabilities are related to service.

Accordingly, this case is REMANDED to the AMC for the 
following action:

1.  The veteran should be provided with a 
VA medical examination to determine what 
knee disabilities he currently has.  All 
necessary testing should be undertaken.  
The examiner should review the veteran's 
claims file, including his service 
treatment records, and indicate such 
review in his examination report.  After a 
thorough review of the veteran's claims 
file and a thorough examination of the 
veteran, the examiner should offer an 
opinion, as to every knee disability 
diagnosed, as to whether it is as least as 
likely as not (i.e., is there at least a 
50 percent probability), that any 
diagnosed knee disability is related to 
service.  All findings, and the reasons 
and bases therefore, should be set forth 
in detail.  

2.  Following the above, the AMC should 
readjudicate the veteran's claims of 
entitlement to service connection for 
right and left knee disabilities.  In the 
event that any benefit sought is not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2008).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

